ACCEPTED
                                                                                                       06-15-00052-CV
                                                                                            SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                12/10/2015 11:24:12 AM
                                                                                                      DEBBIE AUTREY
                                                                                                                CLERK




                                      No. 06-15-00052-CV
                                      ___________________                          FILED IN
                                                                            6th COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
                         IN THE COURT OF APPEALS                           12/10/2015 11:24:12 AM
                     FOR THE SIXTH DISTRICT OF TEXAS                            DEBBIE AUTREY
                               AT TEXARKANA                                         Clerk
_____________________________________________________________________________



                            TAMI DONALD, JERRY MOORE,
                         and SUMMIT SPRING WATER CO., INC.

                                                       Appellants
                                             v.


                        BRIAN RHONE, CHRIS RHONE,
              BMR DISTRIBUTING, INC., and RHONE WATER CO., INC.

                                          Appellees
______________________________________________________________________________

           On Appeal from the 336th District Court of Fannin County, Texas
                  The Honorable Laurine J. Blake, Judge Presiding
______________________________________________________________________________

                    UNOPPOSED MOTION FOR EXTENSION
                     OF TIME TO FILE APPELLEES’ BRIEF
______________________________________________________________________________


                                                  I.

       Appellees move for an unopposed extension of time to file their brief and state the following

in support:




UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEES’ BRIEF                                                          PAGE -1-
        Appellees’ brief is due to be filed on December 14, 2015. Appellees respectfully request a

thirty-day extension of time, until January 13, 2016, to file their brief. Appellees have not previously

requested an extension of time to file their brief. Appellees are not filing this motion for the purpose

of delay, but in the interest of justice.

                                                  II.

        Appellees’ counsel is Thomas F. Dunn. Mr. Dunn underwent a double disc spinal fusion

on October 16, 2015. His post operative recovery has limited the amount of time he has been able

to spend in the office to handle client matters. Consequently, Mr. Dunn’s client work load has been

jammed up. Due to the physical limitations on the amount of time he could spend on pending client

matters, Mr. Dunn will be unable to complete Appellees’ brief in this case by the December 14, 2015

deadline.

                                                  III.

        WHEREFORE, PREMISES CONSIDERED, Appellees pray that this Court enter an order

granting their Unopposed Motion for Extension of Time to File Appellees’ Brief and specifying that

Appellees’ brief be filed on or before January 13, 2016.

Respectfully submitted,

/s/ Thomas F. Dunn
Thomas F. Dunn
State Bar No. 06243300
tomdunn@dunnlawgroup.net
Dunn Law Group, P. C.
3901 W. Pioneer Parkway
Arlington, Texas 76013
(817) 459-0000
(817) 459-0002 facsimile



UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEES’ BRIEF                                                              PAGE -2-
                             CERTIFICATE OF CONFERENCE

       I certify that, on December 9, 2015, I conferred with Appellees’ counsel and he advised that

he is unopposed to the relief sought in this motion.



                                                       /s/ Thomas F. Dunn
                                                       Thomas F. Dunn




                                 CERTIFICATE OF SERVICE

       I certify that, on December 10, 2015, I served a copy of this motion to the following counsel

for Appellants:

Chad M. Ruback
The Ruback Law Firm
8117 Preston Road
Suite 300
Dallas, Texas 75225

served via email to: chad@appeal.pro


                                                       /s/ Thomas F. Dunn
                                                       Thomas F. Dunn




UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEES’ BRIEF                                                          PAGE -3-